Title: To George Washington from Colonel Thomas Clark, 12 March 1779
From: Clark, Thomas
To: Washington, George


Sir
Paramus [N.J.] March 12th 1779
By Lt Colonel Mebane, I send your Excellency a return of the Men of the 1st & 2d N. Carolina Regiments reinlisted during the war—opposite each man’s name is the expiration of his former inlistment, the Bounty paid him in dollars and the Officer who reinlisted him I have not had time to compare it with the Muster rolls but the officers assure me they have ben very careful, to comply with General Orders.


The 1st Regmt has reinlisted 81 men and expended
10410
dol.


remain in possession of the Officers
 3340
   do


The 2d Regmt has reinlisted 83 men and expended
    9430
   dol.


remain in possession of the Officers
    4320
   do


which four Sums makes
27500
   dol.


The 10 dol. allowed to the Officers for each man they reinlist has been generously given to the Soldiers by almost every Officer—a further Sum of 15000 dolls. will be necessary in the course of this month—if your Excellency thinks proper, Colonel Mebane will take charge of any Sum you may please to order.
The enemy remain quiet at Pawles Hook and Hobuck 5 deserters came in, a few days ago from Colonel Buskirks Corps Stationed at the latter place, from them I understand a general discontent prevails in the Corps—I have the honor to be Sir, Your Excellency’s Most Obt and most Humle Servt
T. Clark
My Soldiers are much distressed for want of Shirts and Shoes.
